Citation Nr: 0700652	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-07 742	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for pes planus/plantar 
fasciitis of the feet, to include as secondary to service-
connected frostbite.

2.  Entitlement to a rating in excess of 10 percent disabling 
for frostbite of the right foot.

3.  Entitlement to a rating in excess of 20 percent disabling 
for frostbite of the left foot. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2002 from the Department 
of Veterans Affairs (VA), Regional Office (RO) in North 
Little Rock, Arkansas, which granted a separate 20 percent 
rating for frostbite of the left foot and a separate 10 
percent rating for frostbite of the right foot.  The rating 
also denied service connection for bilateral flat feet, 
plantar fasciitis and neuropathy of both feet.  While the 
appeal was pending the matter was transferred to the 
Nashville, Tennessee RO, following the veteran's move to 
Tennessee around early 2003.  In an October 2005 rating 
decision, service connection for neuropathy of both feet was 
granted and initial 10 percent ratings for each foot were 
assigned, thereby removing this issue from appellate status.  
The service connection claim for pes planus/plantar fasciitis 
remains pending.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals a number of evidentiary 
deficiencies that must be addressed prior to adjudicating any 
of the enumerated issues.  

First the Board notes that the veteran filed a claim for 
supplemental security benefits from the Social Security 
Administration in 2004.  Although no decision is of record, 
there is an inquiry dated in March 2005 that reflects he is 
receiving payments from the Social Security Administration, 
which appears to be based on his disability.  However there 
is no decision nor does it appear that any of the evidence 
used in a decision to award benefits have been associated 
with the claims file.  Therefore, decisions on all the issues 
on appeal must be deferred pending the obtaining of these 
potentially pertinent records.  

Regarding the claim for service connection, as pointed out by 
the representative in his December 2006 brief, although the 
veteran underwent VA examinations of his feet, to date there 
has been no opinion given as to whether the veteran has pes 
planus or plantar fasciitis that was caused or is being 
aggravated by his service connected cold injury residuals of 
both feet.  Under the provisions of 38 C.F.R. 
§ 3.310(a) (2006), service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  However, service 
connection may also be granted for nonservice-connected 
disability "when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition," with compensation being paid 
"for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation." Allen v. Brown, 7 Vet. App. 439 (1995).  
Furthermore, the service medical records do reflect in 
addition to cold injury treated in March 1976, earlier foot 
problems treated in April 1975 with a metatarsalgia callus 
pattern and foot pain.  Thus, a VA examination is needed to 
address the etiology of the claimed pes planus or plantar 
fasciitis, to include whether it is caused or aggravated by 
his service-connected disability.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

Regarding the increased ratings claims for cold injury of the 
feet, the most recent VA examination was done in September 
2004.  Since the Social Security records to be obtained may 
include potentially pertinent records regarding cold injury 
residuals of both feet, these should be reviewed by the VA 
examiner.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if benefits are awarded 
for the claimed disabilities on appeal.    

In view of the foregoing this matter is remanded for the 
following:

1.  VA must review the entire file and 
ensure for the issues on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
The notification should address the 
veteran's claims for service connection, 
to include the requirements for secondary 
service connection, increased ratings and 
earlier effective dates.    

(a) The VA must send the veteran a 
corrective notice addressing the 
increased rating claims, that: explains 
the information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess, supra.  

(b) The VA must also send the veteran a 
corrective notice addressing the service 
connection claims, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.      

(c) The notice regarding the service 
connection and increased rating issues 
must also (1) inform the veteran of what 
he needs to provide; (2) what information 
VA has or will provide; and (3) request 
or tell the veteran to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AMC should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  After the completion of the above, 
the AMC should schedule the veteran for 
VA examinations to determine the nature 
and etiology of the veteran's claimed 
disabilities of pes planus and plantar 
fasciitis, to include as secondary due to 
service-connected frostbite of the feet.  
The examinations should be conducted by 
the appropriate specialists to determine 
whether any disorder(s) of pes planus and 
plantar fasciitis are due to or 
aggravated by the service-connected 
frostbite injury residuals affecting both 
feet as well as whether any such 
disorders are directly due to service.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations, and the examination 
reports must be annotated in this regard.  
The examiners are requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his claimed pes planus and plantar 
fasciitis.

Specifically the examiner(s) is requested 
to provide an opinion as to (1) whether 
the veteran has a current disability of 
pes planus and/or plantar fasciitis;  (2) 
whether any diagnosed disability of pes 
planus and/or plantar fasciitis at least 
as likely as not began in service; (3) 
the medical probability that any 
documented disability of pes planus and 
plantar fasciitis is related to the 
appellant's service-connected residuals 
of frozen feet and (4) whether it is at 
least as likely as not that the 
appellant's service-connected residuals 
of frozen feet aggravated or contributed 
to or accelerated any disability of pes 
planus and plantar fasciitis found beyond 
any natural progression.  If the 
appellant's service-connected residuals 
of frozen feet aggravated or contributed 
to or accelerated any pathologic process 
involving either the disability of pes 
planus and plantar fasciitis, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Additionally, the veteran should be 
scheduled for a VA cold injuries 
examination, by an appropriate 
specialist, to determine the current 
extent and severity of his service-
connected residuals of frostbite of the 
feet.  The veteran's claims file should 
be made available to the examiner prior 
to the examination and the examination 
reports should indicate that the examiner 
reviewed the veteran's medical records.  
All indicated tests and studies should be 
conducted, all symptoms of the service-
connected disability should be described, 
and all clinical findings reported in 
detail.  The examiner should describe all 
symptoms associated with the service-
connected peripheral residuals of 
frostbite of the feet and describe in 
detail the nature of the symptoms.  The 
examiner should discuss whether 
arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subauricular punched out lesions or 
osteoarthritis) are manifested.  A 
rationale should be provided for all 
opinions offered.

5.  Thereafter, the VBA AMC should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the service connection 
claim should consider the applicability 
of 38 C.F.R. § 3.310(a) (2006) and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



